UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 333-214643 47-3278534 (Commission File No.) (IRS Employer Identification No.) #A, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item8.01. Other Information On August 30, 2017, the Company agreed to acquire additional greenhouse space as part of its overall expansion plan. The Company has agreed to acquire an additional 6,000 square feet as part of its overall expansion plan which 100% will be devoted to grow space. We have announced our intention to ramp up to a minimum of 152,000 square feet of greenhouse space and this is the initial step towards that goal. The company will continue to add additional square feet in a manageable fashion. The new greenhouse space is located next to our current operations which allows the Company to leverage its current infrastructure. The Company is expecting to harvest the first crop in approximately 90 days from the new square feet. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: September 1, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
